84406: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-11763: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84406


Short Caption:BONHAM (BRYAN) VS. THE EIGHTH JUD. DIST. CT.Court:Supreme Court


Related Case(s):54493, 84280


Lower Court Case(s):Clark Co. - Eighth Judicial District - C244974Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Chief Justice Parraguirre for Justice Hardesty<br/>Justice Hardesty for Chief Justice ParraguirrePanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerBryan Phillip Bonham
					In Proper Person
				


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of ClarkAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/09/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/18/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


03/18/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus. (SC)22-08704




03/18/2022MotionFiled Proper Person Notice of Motion/Petition. (SC)22-08705




04/14/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn2[Petitioner's March 18, 2022, "Notice of Motion/Petition" is denied.]  RP/JH/LS  (SC)22-11763





Combined Case View